Citation Nr: 1107096	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from May 1978 to March 1991, 
April to August 2000, and February to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Boston RO.  This 
claims file is currently under the jurisdiction of the Atlanta 
RO.

In November 2009, the case was remanded to schedule a Travel 
Board hearing that was subsequently held in July 2010 before the 
undersigned.  A transcript of this hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the hearing, the Veteran testified that he sought 
treatment, at least monthly, at the Dublin VA Medical Center for 
the service-connected disability.  The most recent VA treatment 
records associated with the claims file are in July 2007.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA 
treatment records must be secured.

In July 2003, the Veteran also identified treatment received in 
May 2003 at the Hanscomb AF Clinic and submitted an authorization 
for those records.  The claims file does not reflect that these 
records were sought.  Consequently, these records should be 
obtained.

The Board notes that the Veteran's claim for an increased rating 
should include consideration of whether a compensable rating is 
warranted for the associated surgical scar.  Although the 
September 2008 VA examiner noted the size of the Veteran's 
abdominal scars and that they were tender, there was no mention 
of whether the right herniorrhopathy scar was unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (1), 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A separate 10 percent rating may 
be warranted if such a finding exists.

The Board further notes that while the September 2009 VA examiner 
stated in an addendum that Veteran's right inguinal hernia was 
supported by a truss, the Veteran more recently testified that 
the right inguinal hernia is not supported by the truss.  It is 
unclear whether this statement suggests a worsening of his 
disability.

In light of the foregoing, it is appropriate, in this case, to 
obtain a medical examination that will address the scar and the 
current severity of this service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all treatment 
records referable to the service-connected 
residuals of a right inguinal 
herniorrhopathy from the Dublin VA medical 
facility since July 2007 and associate 
those records with the claims file.

2.  The RO/AMC should obtain the May 2003 
treatment records from the Hanscomb AF 
Clinic, referable to the service-connected 
residuals of a right inguinal 
herniorrhopathy, and associate them with 
the claims file.

3.  After all records and/or responses 
received have been associated with the 
claims file, the RO/AMC should the schedule 
the Veteran for an appropriate VA 
examination to determine the severity of 
his service-connected residuals of a right 
inguinal herniorrhaphy.

The examiner should specifically comment on 
whether the right inguinal herniorrhopathy 
scar is painful and whether it is unstable.  
The examiner should also comment on whether 
the right inguinal hernia is not well 
supported by a truss and whether it is 
readily reducible.  

4.  The RO should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


